DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 5/13/2019.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2019, 1/10/2020 and 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations “wake-up module, acquisition module, storage module, and matching and login module” recited in claims 9 and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, this claim recites the limitation “MCU is independent…connected to the fingerprint module, and the MCU a wake-up module”.  It is not clear if the wake-up module is associated with the MCU or the electronic terminal.  Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (US 20200089859) (hereinafter Guan).
Regarding claim 1, Guan discloses a fingerprint-based login method, comprising: waking up an operating system of a terminal device where a fingerprint sensor is disposed based on a detected non-press-type touch operation against the fingerprint sensor (Guan: paragraph 0114-0117, 0120, 0139 and 0206, “When the user presses the power button of the device, a finger of the user touches the power button. In this case, the fingerprint sensor integrated with the power button can detect that the user is touching the fingerprint sensor”, Examiner notes that the user touches the power button to trigger a first MCU to wake up.  The sensor is not touched or pressed by the user.); controlling the fingerprint sensor to acquire fingerprint data based on a fingerprint data acquisition instruction sent by the waken-up operating system (Guan: paragraphs 0120-0123 and 0139, “The first MCU obtains the fingerprint information acquired by the fingerprint sensor, and saves the obtained fingerprint information”); storing the acquired fingerprint data to a designated security region in the terminal device by the waken-up operating system (Guan: paragraphs 0123-0124 and 01390141, “the first MCU obtains and saves the fingerprint information acquired by the fingerprint sensor. Therefore, the fingerprint drive can send the fingerprint drive to the first MCU, to obtain, from the first MCU, the fingerprint information acquired by the fingerprint sensor”); and judging whether the fingerprint data stored in the designated security region matches fingerprint password data by the waken-up operating system upon detecting a press-type touch operation against the fingerprint sensor, such that a login operation is performed in the operating system if the stored fingerprint data matches the fingerprint password data (Guan: paragraphs 0125-0126, 0127, 0166, 0158-0178 and 0184-0185, “The 
Regarding claim 9, claim 9 discloses a unit claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.
Regarding claim 18, claim 18 discloses an assembly claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 18 and rejected for the same reasons.
Regarding claim 20, claim 20 discloses a terminal claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.
Regarding claims 2 and 10, Guan further discloses wherein the controlling the fingerprint sensor to acquire fingerprint data based on a fingerprint data acquisition instruction sent by the waken- up operating system comprises: sending, by a microcontroller unit (MCU) configured to control the fingerprint sensor, a wake-up event notification to the operating system when the MCU is woken up in each wake-up cycle (Guan: paragraph 0127, “The second MCU triggers power-on of a CPU of the device, and wakes up an operating system of the device.”); and receiving, by the MCU, the fingerprint data acquisition instruction sent by the operating system each time upon receiving the wake-up event notification, and controlling the fingerprint sensor to acquire the fingerprint data based on the fingerprint data acquisition instruction (Guan: paragraph 0128, “After the operating system of the device is woken up, a fingerprint drive of the device is initialized and loaded.”).
Regarding claims 3 and 11, Guan further discloses wherein the acquired fingerprint data has a designated life cycle, wherein the life cycle is shorter than the wake-up cycle of the MCU (Guan: paragraph 0206, “At a time point t5 shown in FIG. 18, a user touches the power button of the device. In this case, the fingerprint sensor integrated onto the power button can acquire the fingerprint information of the user. If detecting, at a time point t6 shown in FIG. 18, that the power button is pressed, the second MCU can set the preset GPIO interface to the high level; and if detecting, within a period of time from the time point t5 to a time point t7 (that is, first preset duration T3 starting from receiving the wakeup indication by the first MCU), that the preset GPIO interface is set to the high level, the first MCU can retain the fingerprint information; or the first MCU can delete the fingerprint information if the first MCU does not detect, within a period of time from the time point t5 to a time point t7, that the preset GPIO interface is set to the high level”).
Regarding claims 4 and 12, Guan further discloses wherein the judging whether the fingerprint data stored in the designated security region matches fingerprint password data by the waken-up operating system upon detecting a press-type touch operation against the fingerprint sensor comprises: judging whether an operation time of the press-type touch operation is within the life cycle of the currently acquired fingerprint data by the operating system upon detecting the press-type touch operation against the fingerprint sensor (Guan: paragraphs 0158-0163, “The judging whether the fingerprint data stored in the designated security region matches the fingerprint password data by the waken-up operating system if the operation time is within the life cycle of the currently acquired fingerprint data (Guan: paragraphs 0158-0163, “The fingerprint drive receives the fingerprint information, and performs fingerprint authentication to obtain an authentication result”).
Regarding claims 5 and 13, Guan further discloses comprising: sending a press event notification to the waken-up operating system if the operation time of the press-type touch operation is not within the life cycle of the currently acquired fingerprint data (Guan: paragraphs 0169 and 0185, “if the authentication result indicates that fingerprint authentication succeeds, it indicates that user identity authentication fails. In this case, instead of directly logging in to the operating system to display the operating system desktop, the user needs to re-enter a user name and a password or the user needs to re-enroll fingerprint information”); controlling the fingerprint sensor to re-acquire a fingerprint data upon receiving the fingerprint data acquisition instruction sent by the operating system based on the press event notification, and storing the re-acquired fingerprint data to the designated security region by the operating system (Guan: paragraphs, 0187 and 0198, “re-enroll fingerprint information”); and judging whether the re-acquired fingerprint data in the designated security region matches the fingerprint password data by the operating system (Guan: paragraphs 0187 and 0198, “The operating system displays an operating system login interface”… “The user does not need to press the power button to control the notebook computer to restart, but to control the notebook computer 
Regarding claims 6 and 15, Guan further discloses wherein a fingerprint module where the fingerprint sensor is disposed is connected to a processor of the terminal device via a GPIO bus or an SPI bus, and the waking up an operating system of a terminal device where a fingerprint sensor is disposed comprises: sending an interrupt signal via the GPIO bus, and remotely waking up the operating system by the interrupt signal, the controlling the fingerprint sensor to acquire fingerprint data based on a fingerprint data acquisition instruction sent by the waken-up operating system comprises: controlling the fingerprint sensor to acquire the fingerprint data based on the fingerprint data acquisition instruction sent by the waken-up operating system via the SPI bus
Regarding claims 7 and 16, Guan further discloses wherein the performing a login operation in the operating system comprises: waking up a screen of the terminal device by the operating system, and logging in to the operating system (Guan: paragraphs 0017 and 0107, “a wakeup indication sent by the fingerprint sensor; obtaining, by the first MCU when receiving the wakeup indication, fingerprint information acquired by the fingerprint sensor, and saving the fingerprint information; and receiving, by the first MCU, a fingerprint authentication request sent by a fingerprint drive, and providing the fingerprint information to the fingerprint drive, so that the fingerprint drive performs fingerprint authentication to log in to an operating system of the device”).
Regarding claims 8 and 17, Guan further discloses wherein the judging whether the fingerprint data stored in the designated security region matches fingerprint password data by the waken-up operating system upon detecting a press-type touch operation against the fingerprint sensor comprises: upon detecting a press-type touch operation against the power button, waking up a screen of the terminal device by the operating system, and judging whether the fingerprint data stored in the designated security region matches the fingerprint password data by the operating system
Regarding claim 19, Guan further discloses wherein the MCU is integrated in a power module where the fingerprint sensor is disposed (Guan: paragraphs 0018 and 0121, “the fingerprint sensor can wake up the first MCU, so that the first MCU can start working”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Yin et al. (US 20190318072) (hereinafter Yin).
Regarding claim 14, Guan does not explicitly disclose the following limitation which is disclosed by Yin, wherein the designated security region in the terminal device is a trusted execution environment (TEE) region in the terminal device (Yin: paragraphs 0050, “On the other hand, because information about the fingerprint C is saved in a trusted execution environment (Trusted Execution Environment, TEE for short) of the terminal device, for the sake of security of fingerprint information”).  Guan and Yin are analogous art because they are from the same field of endeavor, access protection. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Guan and Yin before him or her, to modify the system of Guan to include the TEE of Yin.  The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed, e.g., Merrell (US 10402621) discloses a system includes a fingerprint sensor, an application processor, and an auxiliary processor. The application processor is operable to arm the fingerprint sensor prior to the application processor entering a low power or sleep mode; Alameh (20170116455) discloses an electronic device includes a housing and a user interface. One or more processors are operable with the user interface. The user interface includes a touch sensor that includes a fingerprint sensor and at least one proximity sensor component. The proximity sensor component can be collocated with a thermally conductive band circumscribing the fingerprint sensor, or can be concentrically located with the fingerprint sensor. The proximity sensor component can actuate the fingerprint sensor upon receiving an infrared emission from an object external to the housing. The fingerprint sensor or proximity sensor component can then be optionally used to control the electronic device; and Cao (US 20170090593) discloses a button assembly for an electronic device is disclosed. The button assembly integrates a biometric sensor below a top surface of the button. The button assembly is positioned relative to a secondary .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431